961 F.2d 132
Ronald SHEPHERD, on behalf of;  and all in the State ofArizona similarly situated;  Rollin Barkley, on behalf of;and all in the State of Arizona similarly situated;  RobertA. Bricker;  Marion Rodgers, Plaintiffs-Appellants,v.Edward J. DERWINSKI, Administrator of the Veterans'Administration, Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellee,v.Rollin BARKLEY;  Ronald Shepherd;  Robert A. Bricker;Marion Rodgers, Defendants-Appellants.
Nos. 90-15911, 90-16670.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 10, 1991.Decided April 1, 1992.

James M. Ackerman, Jennings, Strouss & Salmon, Phoenix, Ariz., for appellants.
Malcolm L. Stewart, U.S. Dept. of Justice, Washington, D.C., for appellees.
Appeal from the United States District Court for the District of Arizona;  Roger G. Strand, District Judge, Presiding.
Before:  NORRIS, BEEZER, and LEAVY, Circuit Judges.


1
In this appeal, we decide whether the Arizona anti-deficiency law is preempted by Department of Veteran Affairs (VA) regulations that authorize the VA to collect deficiencies on VA-guaranteed home loans.   Ariz.Rev.Stat.Ann. §§ 33-729 A, 33-814 G.   Because the Arizona anti-deficiency law at issue here is identical to the Oregon anti-deficiency law we considered in Connelly v. Derwinski, 961 F.2d 129, 130 (9th Cir.1992), we hold, on the basis of that opinion, that Arizona's anti-deficiency law is preempted by 38 C.F.R. § 36.4323(e).   Accordingly, we affirm the district court's summary judgment awarded to the Secretary of Veteran Affairs.


2
In a separate unpublished memorandum disposition, we also affirm the summary judgment against Barkley, who raised issues particular to his case.


3
AFFIRMED.